DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to amendments and remarks filed March 15, 2021.  Claims 1, 4-8 and 15-17, 19 and 20 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9681074 in view of Pritchard et al. (US 6054704). 
In regards to claim 15, 9681074 teaches a pixel circuit (claims 1-7 and 15-19) comprising a photodiode (claim 1, lines 4-7, claim 2), a first transistor (claim 1, lines 12- 16, claims 4 and 16), an amplifying transistor (claim 1, lines 8-11, claims 
In regards to claim 16, 9881074 as modified by Pritchard teaches the pixel circuit according to claim 15, wherein the transistors are either P-type transistors or N-type transistors (9681074, claim 10 and 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duan et al. (US 9681074, this reference is being used as a translation for WO 2016197508 published on December 15, 2016) in view of Pritchard et al. (US 6054704).
Re claim 15: Duan teaches a pixel circuit (fig. 1) comprising a photodiode (101, PD, col. 4, lines 17-25), a first transistor (T1, reset, 103), an amplifying transistor (102, Ta), a second transistor (T3), a third transistor (T2) and a fourth transistor (T4), wherein an anode of the photodiode (PD) is directly coupled to a first voltage terminal (Vss), and a cathode of the photodiode (PD) is coupled to a first node (n1) (fig. 1); wherein a control electrode of the first transistor (T1, reset) is coupled to a reset terminal (RST), a first electrode of the first transistor (T1) is coupled to the first voltage terminal (Vss), and a second electrode of the first transistor (T1) is coupled to the first node (n1); wherein a 
Re claim 16: Duan as modified by Pritchard teaches the pixel circuit, wherein the transistors are either P-type transistors or N-type transistors (Duan, col. 5, lines 20-24, claims 10 and 11).

Allowable Subject Matter
Claims 1, 4-8, 17 and 19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 1, the prior art of record individually or in combination fails to teach a pixel circuit as claimed comprising: a photoelectric conversion circuit coupled to a first node and a first voltage terminal and configured to convert an optical signal into an electric signal; a reset circuit coupled to a reset terminal, the first node, and the first voltage terminal and configured to reset a voltage of the first node based on a reset signal from the reset terminal and a first voltage signal from the first voltage terminal; an amplifying circuit coupled to the first node, a second node, and a third node and configured to amplify the voltage of the first node; a first control circuit coupled to a first control terminal, a second voltage terminal, and the second node and configured to control a voltage of the second node based on a first control signal from the first control more specifically in combination with a storage circuit coupled to the first voltage terminal and the third node and configured to store an electric charge corresponding to the voltage outputted from the amplifying circuit; and an output circuit coupled to the third node, a third control terminal, and an output terminal and configured to output the electric charge stored in the storage circuit under the control of a third control signal of the third control terminal, wherein the storage circuit comprises a capacitor, wherein a first terminal of the capacitor is directly coupled to the first voltage terminal, wherein a second terminal of the capacitor is coupled to the third node, wherein the photoelectric conversion circuit comprises a photodiode, wherein an anode of the photodiode is directly coupled to the first voltage terminal, and wherein a cathode of the photodiode is coupled to the first node.
Claims 4-8, 17 and 19 are allowed because of their dependency on claim 1.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claim 20, the prior art of record individually or in combination fails to teach a drive method for driving the pixel circuit according to claim 15 as claimed, the drive method comprising: providing a reset signal to the reset terminal, so as to reset a voltage of the first node; providing a first control signal to the first control terminal and more specifically in combination with providing the first control signal to the first control terminal and providing the second control signal to the second control terminal, so as to provide an electric signal converted from an optical signal to the first node and to obtain, at the third node, the amplified voltage of the first node, the capacitor storing the electric charge corresponding to the voltage of the third node; and providing a third control signal to the third control terminal, so as to output the electric charge stored in the capacitor.
Response to Arguments
Applicant’s arguments, see arguments, filed March 15, 2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claims 1, 4-8, 17 and 19 has been withdrawn. 
Applicant's arguments filed March 15, 2021 have been fully considered but they are not persuasive with respect to claim 15 and its corresponding dependents.
In regards to claim 15, the arguments that the Applicant has set forth with respect to storing electrical charge on the capacitor and outputting the stored charge from the pixel which is the unique feature with how the different elements are connected to each other do not extend to the independent claim 15. Independent claim 15 just mentions several elements their connections with each other, there is nothing in the claim about signals produced and how the charge is stored and moved through the pixel. Since, there is nothing in the claim about the charge storage and output similar to what is in claim 1, the art rejection in view of Duan and Pritchard still stands, as well as the non-statutory double patent rejection. In regards to claim 20, which is dependent on claim 

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JENNIFER D BENNETT/Examiner, Art Unit 2878